Citation Nr: 0300249	
Decision Date: 01/07/03    Archive Date: 01/15/03	

DOCKET NO.  00-22 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral high 
frequency sensorineural hearing loss.  

2.  Whether the veteran timely appealed the denial of 
service connection for post-traumatic stress disorder 
(PTSD).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from February 1985 
to October 1987; he also had 8 years and 11 months of 
prior active service.  

This matter arises from various rating decisions rendered 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois, that denied the benefit now 
sought on appeal.  Following compliance by the RO with the 
procedural requirements set forth in 38 U.S.C.A. § 7105 
(West 1991), the case was forwarded to the Board of 
Veterans' Appeals (Board) for appellate consideration.  

During the appellate process, the veteran requested a 
personal hearing before a traveling member of the Board.  
Such a hearing was conducted before the undersigned on 
July 8, 2002; a transcript of that proceeding is of 
record.  

One of the issues certified to the Board for appellate 
consideration was whether the veteran is entitled to 
service connection for PTSD.  However, after reviewing the 
record, the Board believes that the issue regarding PTSD 
is as framed on the cover page of this decision.  

At his personal hearing before the undersigned, the 
veteran raised the additional issues of his entitlement to 
special monthly compensation in the form of either 
housebound or aid and attendance benefits, entitlement to 
specially adapted housing or home adaptation grant, and 
eligibility for financial assistance in the purchase of an 
automobile or other conveyance or adaptive equipment.  
These issues have not been developed or certified for 
appeal.  See 38 U.S.C.A. § 7105.  Nor are they 
"inextricably intertwined" with the issues on appeal.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  
Accordingly, they are referred to the RO for all action 
deemed necessary.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues on appeal has been obtained.  

2.  The veteran was exposed to acoustic trauma while 
serving as a military policeman during active duty.  

3.  Bilateral high frequency sensorineural hearing loss 
was first diagnosed within three months following the 
veteran's discharge from military service.  

4.  The RO denied the veteran service connection for PTSD 
by rating decision dated in May 2000; the veteran was 
notified of that determination and of his appellate rights 
by letter dated May 23, 2000.  

5.  The veteran submitted a notice of disagreement with 
the denial of service connection for PTSD in June 2000, 
and in response, the RO issued him a statement of the case 
in July 2000.  

6.  The veteran did not submit a substantive appeal 
regarding the denial of service connection for PTSD.  


CONCLUSIONS OF LAW

1.  Bilateral high frequency sensorineural hearing loss 
was incurred in active military service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 1137, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2002).  

2.  The veteran did not timely appeal the denial of 
service connection for PTSD.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 20.200, 20.202, 20.300, 20.301, 20.302 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Considerations

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West Supp. 2002), eliminated the well-
grounded claim requirements, expanded the duty of VA to 
notify the appellant and representative (if any), and 
enhanced its duty to assist an appellant in developing the 
information and evidence necessary to substantiate a 
claim. 

VA issued regulations to implement the VCAA in August 
2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159 (2002)).  The amendments were 
effective November 9, 2000, except for the amendment to 
38 C.F.R. § 3.156(a) that is effective August 29, 2001.  
Except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. 
Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are 
satisfied.  

First, VA has a duty to notify the veteran of any 
information and evidence necessary to substantiate and 
complete a claim for VA benefits.  See VCAA, § 3(a), 
(codified at 38 U.S.C.A. §§ 5102 and 5103).  Second, VA 
has a duty to assist the veteran in obtaining evidence 
necessary to substantiate his claim.  See VCAA, § 3(a) 
(codified at 38 U.S.C.A. § 5103A).  

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 
(2001) that the VCAA was potentially applicable to all 

claims pending on the date of enactment, citing Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Subsequently, however, 
the United States Court of Appeals for the Federal Circuit 
held that Section 3A of the VCAA (covering the duty to 
notify and duty to assist provisions of the VCAA) was not 
retroactively applicable to decisions of the Board entered 
before the effective date of the VCAA (Nov. 9, 2000).  
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); See 
also Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  
In reaching this determination, the Federal Circuit 
appears to reason that the VCAA may not apply to claims or 
appeals pending on the date of enactment of the VCAA.  
However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 
11-2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement 
the VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 
7104(c) (West 1991).  For purposes of this determination, 
the Board will assume that the VCAA is applicable to 
claims or appeals pending on the date of enactment of the 
VCAA. 

In the present case, the Board finds that VA's redefined 
duty to assist has been fulfilled under the applicable 
statute and regulations.  VA must notify the veteran of 
evidence and information necessary to substantiate his 
claims, inform him whether he or VA bears the burden of 
producing or obtaining that evidence or information, and 
inform him of his appellate rights.  38 U.S.C.A. § 5103(a) 
(West 1991 & Supp. 2002); 66 Fed. Reg. 45620, 45630 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. § 3.159(b) 
(2002)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In view of the favorable disposition of the issue 
regarding the veteran's entitlement to service connection 
for bilateral high frequency sensorineural hearing loss, 
the Board finds that the application of the VCAA with 
regard to that issue is moot.  However, with regard to the 
issue of the veteran's entitlement to service connection 
for PTSD, 

he was informed of the evidence used in conjunction with 
his claim, the pertinent laws and regulations, the 
adjudicative action taken, the reasons and bases for the 
decision, and the time limits for filing a substantive 
appeal.  Thus, he was provided adequate notice as to the 
evidence needed to not only substantiate his claim 
regarding PTSD, but also to perfect a timely appeal.  
Therefore, VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  Finally, in view of the narrow questions of the 
law and fact on which this matter turns, the Board 
concludes that there is no reasonable possibility that any 
further development could substantiate the matter of the 
timeliness of the veteran's appeal regarding the denial of 
service connection for PTSD.  

II.  Service Connection for Bilateral
High Frequency Sensorineural Hearing Loss

The veteran contends that he developed bilateral high 
frequency sensorineural hearing loss as a result of his 
exposure to acoustic trauma during military service.  He 
indicates that, while serving as a military policeman, he 
was required to fire small arms on a regular basis on a 
firing range.  

Service connection may be granted for disability resulting 
from disease or injury incurred in, or aggravated by, 
active military service.  See 38 U.S.C.A. §§ 1110, 1131.  
In the case of other organic diseases of the nervous 
system, such as sensorineural hearing loss, service 
connection may be granted if such disability is manifested 
to a compensable degree within one year following the 
veteran's discharge from military service.  See 
38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection also may be granted for any 
disability that is shown to be chronic during military 
service; subsequent manifestations of the same disability 
at any later date, however remote, shall be service 
connected, unless clearly attributable to intercurrent 
causes.  See 38 C.F.R. § 3.303(b).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to 
support the claim.  Id.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability 
when the auditory thresholds in any of the frequencies 
500, 1,000, 2,000, 3,000, 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1,000, 2,000, 3,000, or 
4,000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less 
than 94 percent.  See 38 C.F.R. § 3.385.  It is within the 
foregoing, that the facts in this case must be examined.  

Available service medical records do not reflect hearing 
loss during military service.  However, they appear to be 
incomplete in that audiometric examinations are absent.  

The veteran was afforded a VA audiological examination in 
January 1988.  At that time, the auditory threshold in the 
veteran's right ear at 3,000 Hertz was at 40 decibels, and 
at 60 decibels at the 4,000 Hertz range.  The auditory 
threshold at 4,000 Hertz in the veteran's left ear was 40 
decibels.  Bilateral high frequency sensorineural hearing 
loss, moderate to moderately severe above 2,000 Hertz in 
the right ear, and moderate to mild above 3,000 Hertz in 
the left ear was diagnosed.  Similar findings are 
reflected in VA audiological examinations conducted in 
July 1990.  In addition, in July 1990, the speech 
recognition score for the veteran's right ear was at 92 
percent.  A VA physician observed in September 1990 that 
the "across the board sensorineural involvement of the 
veteran's right ear [was] not consistent with loud noise 
exposure.  Loud noise exposure would most likely cause 
difficulty in the area in and around 3,000 to 
4,000 Hertz."  The clinical findings reflect precisely 
what the examiner apparently was discounting; i.e., a 
spike in the auditory thresholds in the 3,000 and 
4,000 Hertz range observed in both ears.  

The Board finds the service administrative records are 
consistent with the veteran's credible testimony 
concerning the nature of his duties in service.  These 
duties undoubtedly included the firing of weapons.  The 
veteran's service medical records do not discount the 
presence of bilateral high frequency sensorineural hearing 
loss 

during the veteran's military service.  The veteran's 
claim is strongly bolstered by the fact that he filed a 
claim for service connection for a hearing loss almost 
immediately upon discharge from his last period of active 
service.  Audiometric testing performed within three 
months following the veteran's discharge from military 
service demonstrated a bilateral high frequency 
sensorineural hearing loss consistent with origins in 
acoustic trauma.  The Board believes that given all of 
these circumstances, the positive and negative evidence 
for and against the claim is at least equally balanced.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  This is 
particularly true, given that this disability cannot 
reasonably be attributed to an intercurrent cause.  See 
38 C.F.R. § 3.303(b).  As such, there is a reasonable 
basis upon which to predicate a grant of the benefit 
sought on appeal.  

III.  Whether the Veteran Timely Appealed
the Denial of Service Connection for PTSD

All questions in a matter which, under § 511(a) of this 
title are subject to a decision by the Secretary, shall be 
subject to one review on appeal to the Secretary.  Final 
decisions on such appeals shall be made by the Board.  See 
38 U.S.C.A. § 7104(a) (West 1991 & Supp. 2002).  Appellate 
review will be initiated by a notice of disagreement, and 
completed by a substantive appeal after the statement of 
the case is furnished.  38 U.S.C.A. § 7105(a); 38 C.F.R. 
§ 20.200.  A substantive appeal must be filed within 60 
days from the date that the [RO] mails the statement of 
the case to the appellant, or within the remainder of the 
one year period from the date of mailing of the 
notification of the determination being appealed, 
whichever is later.  See 38 C.F.R. § 20.302(b).  A 
substantive appeal must be filed with the VA office from 
which the claimant received notice of the determination 
being appealed unless notice has been received that the 
applicable VA records have been transferred to another VA 
office.  See 38 C.F.R. § 20.300.  A substantive appeal 
should set out specific arguments relating to errors of 
fact or law made by the agency of original jurisdiction in 
reaching the determination being appealed.  The Board may 
address questions pertaining to its jurisdictional 
authority to review a particular issue, 

including, but not limited to, determining whether a 
substantive appeal is adequate and timely.  See 38 C.F.R. 
§ 20.101(d) (2002).  

The veteran was first notified that service connection had 
been denied for PTSD by VA letter dated May 23, 2000.  He 
was informed of his appellate rights at that time.  He 
submitted a timely notice of disagreement in June of that 
year; the RO then issued him a statement of the case 
during the following month (July 25, 2000).  The veteran 
submitted a VA Form 9, Appeal to Board of Veterans' 
Appeals, in October 2000.  However, that form contained no 
reference to the denial of service connection for PTSD.  
In fact, in the block on the form requesting that the 
claimant specify the issues regarding which he wished to 
perfect an appeal, the veteran expressly addressed another 
matter.  He made no reference whatever to the issue of 
service connection for PTSD.  Moreover, no further 
correspondence was received from the veteran regarding his 
desire to appeal the denial of service connection for PTSD 
within the applicable timeframe.  Given that the appellant 
has not submitted a timely substantive appeal with regard 
to the denial of service connection for PTSD, the Board 
currently is without appellate jurisdiction to consider 
the issue.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.101.  



ORDER

Service connection for bilateral high frequency 
sensorineural hearing loss is granted, subject to the laws 
and regulations governing the payment of monetary 
benefits.  

Because the Board lacks jurisdiction, the claim of 
entitlement to service connection for PTSD is dismissed.  



		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

